UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 09-3478
                                     ____________

                            EDWARD LLOYD JOHNSON,
                                   Petitioner
                                       v.

                           ERIC H. HOLDER, JR.,
                 ATTORNEY GENERAL OF THE UNITED STATES
                               ____________

                 Before: SCIRICA, SMITH and WEIS, Circuit Judges.


                                       ORDER


              On the representation of the Attorney General that petitioner, Edward
Lloyd Johnson, has been released from confinement, it is directed that the Memorandum
and Order of this Court dated December 28, 2010, particularly Part II, is hereby vacated.

                                                       By the Court,


                                                       /s/JOSEPH F. WEIS, JR.
                                                       Circuit Judge

DATED:       February 9, 2011
SLC/cc:      Regina Byrd
             John K. Grantham
             Allissa A.R. Pollard
             Steven H. Schulman
             Lori Warlick
             Jason Wisecup